PER CURIAM.
On the 8th day of November, 1943, plaintiff in error filed its petition in error with case-made attached, and on July 10, 1944, filed brief. The defendant in error has failed to *249file any brief and has offered no excuse for such failure. As held by this court in Durham v. Brown, 164 Okla. 139, 24 P. 2d 295, in such case it is not the duty of this court to search for some theory upon which to sustain the judgment of the trial court, but where the authorities reasonably support the allegations of the petition in error, this court may in its discretion reverse and remand the cause, with directions.
The authorities cited by the plaintiff in error reasonably sustain the allegations of error. The cause is reversed and remanded, with directions to the trial court to vacate its judgment in favor of defendant in error.
HURST, C.J., DAVISON, V.C.J., and BAYLESS, WELCH, GIBSON, and LUTTRELL, JJ., concur.